Citation Nr: 0606113	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from February 1968 
to February 1970.

In a June 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
determined that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for PTSD  
had not been submitted.  The veteran was notified of that 
decision in June 2001, but he did not appeal.  Thus, that 
decision became final.

This appeal arises from a December 2002 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection for PTSD is further addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue.

2.  By rating decision of June 2001, the RO determined that 
no new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for PTSD and 
properly notified the veteran of that decision.  

3.  The veteran did not appeal the June 2001 rating decision 
and it became final.

4.  Evidence received at the RO since the June 2001 rating 
decision relates to a previously unestablished fact needed to 
substantiate the claim for service connection for PTSD, 
namely a link between PTSD and active military service.  


CONCLUSIONS OF LAW

1.  The June 2001 RO rating decision, which determined that 
no new and material evidence had been submitted, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence has been received and the 
previously and finally denied claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

New and Material Evidence

As noted, in June 2001, the RO denied an application to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran and his representative were notified of that 
decision in a letter from the RO, and did not timely submit a 
notice of disagreement.  Thus, the rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108 
and 7105(c); 38 C.F.R. §§ 3.156(a) (2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the June 2001 
RO rating decision consists of service medical records 
(SMRs), service personnel records, VA treatment reports, 
private medical reports, and the veteran's claims and 
statements.  In the June 2001 rating decision, the RO 
determined that a diagnosis of PTSD was unrelated to active 
service.  Submitted since the June 2001 RO decision is an 
August 2002 VA psychiatric progress note that contains a 
diagnosis of PTSD and clearly indicates that the veteran's 
PTSD stressors are related to military service in Vietnam.  
Thus, a link has been established by medical evidence between 
current symptoms and an in-service stressor.  This evidence 
clearly relates to a fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  New and material evidence has therefore been 
submitted and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the claim is granted.


REMAND

The claim of entitlement to service connection for PTSD must 
be considered on the merits.  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).  Included in this determination is 
consideration of whether the veteran participated in combat, 
or, in the alternative, whether a claimed in-service stressor 
can be verified.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005).  That duty to assist includes providing a 
medical examination and/or obtaining a medical opinion 
statement when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

1.  The RO should inform the veteran that 
VA will attempt to verify his claimed 
stressors or any claimed combat activity 
through official records.  He should be 
invited to submit any additional 
evidence, including any lay witness 
statement of service comrades, which 
might corroborate either a claimed 
stressor or participation in combat.  The 
RO should request that he provide any 
additional information regarding his 
reported stressors or participation in 
combat, such as coming under fire from 
the enemy or being at a location under 
attack.  To the extent possible, this 
information should include the 
approximate month and location of any 
claimed stressful event that occurred.  
Advise the veteran that although it is 
stressful for him to recall such details, 
any additional information could help his 
appeal.  

2.  To the extent possible, the RO should 
thereafter prepare a summary of all of 
the claimed stressors.  This summary and 
any additional information should be sent 
to the U.S. Army and Joint Services 
Center for Research (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, Virginia 22325.  Ask 
JSRRC to provide any information, which 
might corroborate the veteran's alleged 
stressors, including his unit's morning 
reports, after-action reports, lessons 
learned, unit historical records, records 
of attacks, casualties, decorations 
awarded, and the location of his unit 
during the appropriate period.

3.  Following a response from JSRRC, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the existence and etiology of 
any current psychiatric disability.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any tests considered necessary by 
the examiner.  After fully reviewing the 
record and examining the veteran, the 
examiner should note whether the veteran 
currently has any psychiatric 
disabilities, to include PTSD.  If so, 
for PTSD or any psychiatric disability 
noted, the examiner should also state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability began 
during military service, or is otherwise 
related to any verified in-service 
stressor.  The medical basis for all 
opinions expressed should also be given.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.    

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran is reminded that 
it is his responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


